Per Curiam.

For the reasons stated in State, ex rel. Swan, v. Midland Indus. Elec. Co. (1988), 36 Ohio St. 3d 53, 521 N.E. 2d 787, decided this day, we reverse the judgment of the court of appeals and remand this cause to the commission for consideration of appellant’s age, education, work record and other factors, such as physical, psychological, and sociological. The commission shall issue an amended order identifying which of the above factors were considered and its findings after such consideration.

Judgment reversed and cause remanded.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.